would not be detrimental to the integrity and standing of the bar, to the
                     administration of justice, or to the public interest. The panel unanimously
                     recommended that Montelongo be reinstated, subject to the following
                     conditions:
                                   (1) Montelongo must enter into a two-year mentoring
                     agreement focused on law office management and accounting practices.
                     Nevada Attorney Nadia von Magdenko has agreed to act as Montelongo's
                     mentor, and the State Bar has approved of her selection. During this
                     time, von Magdenko shall submit quarterly reports to the State Bar,
                     indicating in a final report whether Montelongo would benefit from
                     continued mentorship.
                                   (2) During the two-year period following reinstatement,
                     Montelongo shall practice only criminal law.
                                   (3) Montelongo must complete 21 hours of continuing legal
                     education (CUE) per year for the two-year period following reinstatement.
                     This CLE shall include courses on office management, trust accounts, and
                     law office practice. The CLE shall consist of 15 hours of general credits
                     and 6 hours of ethics credits each year.
                                   (4) Montelongo shall timely resolve an outstanding State Bar
                     Client Security Fund (CSF) matter. Ruiz v. Montelongo.




SUPREME      CouRt
        OF
     NEVADA
                                                           2
(0) 1947A    e9,
                               (5) Montelongo shall pay the costs of the reinstatement
                   proceedings in accordance with SCR 120. 2
                               We also agree with the panel's recommendation that
                   Montelongo repay the CSF $127,470 from his settlement of a civil suit
                   against Wells Fargo BankS that stems from the conduct that led to his
                   disbarment. Montelongo has provided documentation demonstrating that
                   this amount has been paid. To the extent the clients have not been fully
                   reimbursed by the CFS, Montelongo shall use any settlement funds in
                   excess of the $127,470 specified by the hearing panel, excluding
                   reasonable attorney fees, to reimburse affected clients on a pro rata basis
                   until all clients are fully compensated or the funds are exhausted.
                               SCR 116(2) requires that an attorney seeking reinstatement
                   must:
                               demonstrat[e] by clear and convincing evidence that
                               he or she has the moral qualifications, competency,
                               and learning in law required for admission to
                               practice law in this state, and that his or her
                               resumption of the practice of law will not be
                               detrimental to the integrity and standing of the bar,
                               to the administration of justice, or to the public
                               interest.

                               Having reviewed the record, we conclude that clear and
                   convincing evidence supports the panel's findings and conclusions. We
                   therefore approve the panel's recommendation that the petition be granted

                         2 Montelongo provided documentation that appears to demonstrate
                   that he has resolved the Ruiz grievance and paid the costs of the
                   reinstatement proceedings. To the extent, if any, that these conditions are
                   not fully resolved, Montelongo shall do so within a reasonable amount of
                   time.



SUPREME COURT
        OF
     NEVADA
                                                        3
(D) I947A    40.
                  subject to conditions. Accordingly, Manuel 0. Montelongo is hereby
                  reinstated to the practice of law, subject to the conditions set forth above.
                                It is so ORDERED.




                                                                       C.J.
                                           Gibbons


                                                                 lS4A, cie..47;           , J.
                                                              Hardesty


                    ancari
                  Parraguirre                                 Douglas



                  Cherry                                      Saitta


                  cc: David A. Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       M. Nelson Segel
                       Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                       Perry Thompson, U.S. Supreme Court Admissions Office




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    e)